Citation Nr: 0625046	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (1998-2005); Smith v. Nicholson, 451 F.3d. 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because there is no provision 
for assignment of a separate 10 percent evaluation for 
tinnitus of each ear under 38 C.F.R. § 4.87, DC 6260.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the appellant 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


